Citation Nr: 1758719	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  12-26 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her three children

ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from February 1953 to April 1973.  The Veteran passed away in January 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Appellant timely perfected an appeal to the Board.

In August 2016, the Appellant appeared before the undersigned with her three children to testify regarding the issues on appeal.  A transcript of those proceedings has been associated with the record.

The Appellant is over 75 years of age.  Therefore, Board advances the Veteran's appeal on the docket on its own motion.  38 C.F.R. § 20.900(c) (2017); 38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  A February 1996 rating decision denied the Appellant's original claim seeking service connection for the cause of the Veteran's death.  The appellant did not timely appeal the rating decision or submit any pertinent evidence within the appeal period.

2.  An April 2006 rating decision denied reopening the Appellant's claim seeking service connection for the cause of the Veteran's death.  The appellant did not timely appeal the rating decision or submit any pertinent evidence within the appeal period.

3.  Evidence submitted since the February 1996 rating decision is new and material, and combined with VA's duty to assist, raises a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  The evidence is at least in equipoise as to whether the Veteran's cause of death is related to his military service.


CONCLUSIONS OF LAW

1.  The February 1996 and April 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2017).

2.  The evidence submitted since the April 2006 rating decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R.  §§ 3.102, 3.159, 3.312 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for cause of death may be awarded for a veteran's death resulting from a service-connected disability or a disability related to service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a veteran will be considered as having been due to a service-related disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  Id.   

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-related disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In February 1996, the RO issued a rating decision that denied the Appellant's original claim of entitlement to service connection for the Veteran's cause of death.  The Appellant did not timely appeal the February 1996 rating decision or submit any pertinent evidence within the appeal period.  38 C.F.R. § 3.156(b).  Thus, the February 1996 rating decision is final.  In April 2006, the RO issued a rating decision declining to reopen the issue of entitlement to service connection for the Veteran's cause of death.  The Appellant did not timely appeal the April 2006 rating decision or submit any pertinent evidence within the appeal period.  38 C.F.R. § 3.156(b).  Thus, the April 2006 rating decision is also final.  

In May 2011, the Appellant filed a claim to reopen her claim of entitlement to service connection for the Veteran's death.  In support of her claim, she submitted a statement from a private physician dated October 12, 2012 that supported a causal relationship between the Veteran's active duty service and his cause of death.  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade, 24 Vet. App. at 110 (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  Therefore, it is new and material, and reopening the claim of entitlement to service connection for the cause of the Veteran's death is warranted.

The Board shall now consider the Appellant's claim on its merits.  The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a claim for dependency and indemnity compensation (DIC), such as service connection for the cause of death, are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

The Appellant offers three primary theories of causation: first, the Veteran suffered from undiagnosed post-traumatic stress disorder due to his service in Vietnam, which caused the Veteran to abuse alcohol; second, herbicide exposure in Vietnam caused his heart condition; third, the Veteran's pneumonia noted in service left residuals that caused his death.

The Veteran's service treatment records from June 1958 indicate pneumonia of the upper right lobe.  In January 1961, the Veteran was assessed for a lesion in the upper right lobe following a hospitalization for the condition.  The doctor found that the lesion had increased in size and was not, contrary to previous medical opinion, stable in nature.  At that time, the Veteran was diagnosed with active pulmonary tuberculosis that was moderately advanced in the right upper lobe.  The Veteran's February 1961 records indicate a diagnosis of pulmonary fibrosis in the right upper lobe.  The Veteran's May 1973 separation examination reflected the same diagnosis.

On January 19, 1995, the Veteran passed away.  His cause of death was listed as due to streptococcus pneumoniae sepsis and pneumonia, as well as left ventricular hypertrophy.  The final autopsy report noted that the lungs had an acute pneumonia.  Post-mortem blood cultures were positive for streptococcus pneumoniae confirming sepsis associated with the pneumonia.  

Additionally, the lungs showed extensive fibrous adhesions bilaterally consistent with the history of previous pneumonia.  

The heart showed significant concentric left ventricular hypertrophy which may have related to the patient's history of hypertension.  The liver showed changes associated with alcoholism.  

In October 2012, a private physician endorsed a causal relationship between the Veteran's active duty service and his cause of death.  After reviewing the autopsy report and hospital records, the physician stated that his compromised cardiac condition as due to cardiomyopathy and left ventricular hypertrophy contributed to his death.  The Veteran's probability of survival from streptococcus pneumonia would have been higher if his cardiac condition was not compromised.  His cardiomyopathy and left ventricular hypertrophy were likely an end result of his hypertension, which was directly related to his military services in Vietnam and Korea.  As such, he concluded that the Veteran's primary cause of death, or contributory cause of death, was connected to the disability that was incurred in or caused by military service.

The same private physician wrote a supplemental statement in September 2016.  After reviewing records, supporting documents and the final autopsy report, he concluded that the Veteran's pulmonary fibrosis contributed to his cause of death.  From a clinical standpoint, the physician stated that having pulmonary fibrosis contributes to and increases the risk of complications and death in patients with streptococcus pneumoniae sepsis and pneumonia.  As such, the Veteran's pulmonary fibrosis from active duty service directly contributed to his death.

While the Board acknowledges a negative VA examination report regarding the Veteran's cause of death, the report does not provide a sufficiently adequate rationale to outweigh the supportive evidence of record in this case.  The Veteran's active duty service caused pulmonary fibrosis of the right upper lobe, which was noted at discharge.  The autopsy also provides highly probative evidence that appears to be in support of this claim.  As such, service connection for the Veteran's death is warranted.

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened. 

Entitlement to service connection for the cause of the Veteran's death is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


